DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-11 are pending and rejected.
Claim Objections
Claims 1-2, 4, 7-8 & 10-11 are objected to because of the following informalities:
Regarding Claims 1-2, 4 & 7-8, Claims 1-2, 4 & 7-8 recite the limitation “The stripper nozzle [emphasis added]” in the body of the each claim. Applicant is reminded that a claim must have a single capital letter at the start of the claim and a single period at the end (see MPEP § 608.01(m)). Appropriate correction is required.
Regarding Claims 10-11, Claims 10-11 each recite the limitation “A stripper nozzle according to claim 1” on Line 1. Examiner kindly requests that “A stripper nozzle” be amended to read “The stripper nozzle” to provide consistent preamble language for all the dependent claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchs, Jr. (hereinafter "Fuchs") (U.S. 3,731,509).
Regarding Claim 1, Fuchs discloses a stripper nozzle (Fig. 3, a feeder 10; Col. 5, Lines 39-41), made up of at least one body (Fig. 3, a feeder body defined by a housing 16 and a plurality of flow cells 20, 22, 24, 26; Col. 5, Lines 44-47) with a through hole (Fig. 3, a bore 33; Col. 6, Lines 14-17) having a longitudinal axis (an axis L; see Fig. 3) configured to be connected to a through hole (Fig. 3, an orifice 11; Col. 5, Line 43) of another stripper nozzle, guide, or nozzle (Fig. 3, an extrusion die 12; Col. 5, Line 43), wherein the stripper nozzle comprises a plurality of radial channels (Fig. 3, a plurality of channels C1-C8; Col. 7, Lines 14-16) passing through the stripper nozzle from a perimeter zone of the stripper nozzle (an outer zone defined by circumferential channels X & Y; see Figs. 3 & 5) to an entrance zone of the through hole of the stripper nozzle (an inner zone defined by an annual space of the bore 33; see Fig. 3);
wherein the through hole is adapted to lead along the longitudinal axis a coolant/lubricant fluid flow (Figs. 1 & 3, a rightwardly directed fluid F defined by flow portions D1, D3, D5, D7, wherein the rightwardly directed fluid F is a lubricant; Col. 3, Lines 56-60 & Col. 5, Lines 36-38) and a metal product having a continuous longitudinal shape (Figs. 1 & 3, a rod R, wherein the rod R is metal; Col. 3, Lines 25-26 & Claim 3) having the coolant/lubricant fluid therearound (Figs. 1 & 3, the rightwardly directed fluid F is disposed along a surface of the rod R; Col. 3, Lines 59-60);
wherein each of the plurality of radial channels has a point of entrance to the through hole (Figs. 3 & 6, the plurality of channels C1-C8 each have an opening defined by diametrically opposite removed body portions 52; Col. 7, Lines 6-23) at an angle of between 5° and 90° with respect to the longitudinal axis of the through hole (each opening is disposed orthogonal, therefore 90°, with respect to the axis L; see Figs. 3 & 6) such that a fluid (Figs. 1 & 3, a leftwardly directed fluid F defined by flow portions D2, D4, D6; Col. 3, Lines 67-68 & Col. 4, Lines 1-2) guided through said plurality of radial channels generate a countercurrent flow against the coolant/lubricant fluid flow at the entrance zone (Fig. 3, the leftwardly directed fluid F is guided through channels C1, C4, C5 of the plurality of channels C1-C8 to flow in an opposite direction than the rightwardly directed fluid F; Col. 3, Lines 56-68 & Col. 4, Lines 1-2).
Regarding Claim 2, Fuchs discloses the stripper nozzle according to Claim 1. Fuchs further discloses wherein the stripper nozzle comprises a perimeter channel (Fig. 3, a circumferential channel X of a fourth flow cell 26; Col. 8, Lines 20-25) that connects the plurality of radial channels to an opening (Fig. 3, an exit port 68; Col. 8, Lines 25-27) located on one of a plurality of surface sides parallel to the longitudinal axis of the through hole of the stripper nozzle (the exit port 68 is located on an outer surface of the housing 16 which is parallel to the axis L; see Fig. 3).
Regarding Claim 3, Fuchs discloses the stripper nozzle according to Claim 1. Fuchs further discloses wherein the stripper nozzle comprises a perimeter channel (Fig. 3, a bore channel of a first flow insert 30(1); see Fig. 3) that connects the plurality of radial channels to an opening (the bore channel of the first flow insert 30(1) connects a second plurality of channels C2 with a feeder-facing opening of the orifice 11; see Fig. 3) located on one of a plurality of surface sides of the another stripper nozzle (the feeder-facing opening of the orifice 11 of the extrusion die 12 is located on a feeder-facing surface of the extrusion die 12; see Fig. 3).
Regarding Claim 4, Fuchs discloses the stripper nozzle according to Claim 1. Fuchs further discloses wherein the entrance zone of the through hole of the stripper nozzle has a cone-shaped lumen (an input portion of the inner zone has an input lumen comprising an input seal 60, wherein the input lumen is substantially conical; see Fig. 3).
Regarding Claim 5, Fuchs discloses the stripper nozzle according to Claim 1. Fuchs further discloses wherein the stripper nozzle is divided into different pieces (Fig. 3, a housing 16 and a plurality of flow inserts 30(1), 30(2), 30(3) and 30(4); Col. 6, Lines 53-55) connected together in a removable and replaceable way (Fig. 3, the plurality of flow inserts 30(1)-30(4) are insertable into the housing 16; Col. 6, Lines 20-28).
Regarding Claim 6, Fuchs discloses the stripper nozzle according to Claim 5. Fuchs further discloses wherein the plurality of radial channels are formed by several gaps located between internal 
Regarding Claim 7, Fuchs discloses the stripper nozzle according to Claim 6. Fuchs further discloses wherein the plurality of radial channels present different angles with respect to the longitudinal axis of the through hole of the stripper nozzle (Fig. 3, channels C2, C3, C6, C7 are arranged 90° from channels C1, C4, C5, C8; Col. 7, Lines 7-21).
Regarding Claim 8, Fuchs discloses the stripper nozzle according to Claim 5. Fuchs further discloses wherein one of the different pieces of the stripper nozzle houses other ones of the different pieces of the stripper nozzle (Fig. 3, the housing 16 houses the plurality of flow inserts 30(1)-30(4); Col. 6, Lines 20-28).
Regarding Claim 9, Fuchs discloses the stripper nozzle according to Claim 2. Fuchs further discloses wherein the stripper nozzle comprises at least two pieces that are symmetrical with respect to the longitudinal axis (a top portion of the feeder 10 and a bottom portion of the feeder 10 are symmetrical with respect to the axis L; see Fig. 3).
Regarding Claim 10, Fuchs discloses the stripper nozzle according to Claim 1. Fuchs further discloses wherein the fluid led by the plurality of radial channels is pressurized externally to the stripper nozzle (the leftwardly directed fluid F is pressurized by a fluid pump F/P; Col. 3, Lines 30-45).
Regarding Claim 11, Fuchs discloses the stripper nozzle according to Claim 1. Fuchs further discloses wherein the coolant/lubricant fluid flow enters through at least one radial channel of the plurality of radial channels and emerges towards the entrance zone through one or more other radial channels of the plurality of radial channels (the rightwardly directed fluid F enters a first plurality of channels C1 and emerges from a fourth plurality of channels C4 wherein the fourth plurality of channels C4 flows into the inner zone; see Fig. 3).
Response to Arguments
Applicant’s arguments, see Page 4, filed October 25, 2021, with respect to the rejections under 35 U.S.C. § 112(a) of Claims 1-11 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(a) of Claims 1-11 have been withdrawn. 
Applicant’s arguments, see Page 4, filed October 25, 2021, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 1-11 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 1-11 have been withdrawn. 
Applicant’s arguments, see Pages 5-12, filed October 25, 2021, with respect to the rejections under 35 U.S.C. § 102 of Claims 1-11 have been fully considered and are not persuasive.
In response to Applicant's argument that the technical problem and technical effect of the claimed invention , the intended use (i.e., technical effect) of the prior art is irrelevant as long as the prior art structure is capable of performing the claimed intended use. As detailed above, the feeder of Fuchs meets each and every one of the claimed limitations of the invention. Further, additional structures and/or uses of the feeder of Fuchs (e.g., deforming an elongated member, extruding, etc.) are irrelevant because the transitional phrase of the claims is “comprising” which “does not exclude additional, unrecited elements or method steps [from the prior art]” (see MPEP § 2113.03(I)).
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., collision of opposite ) are not recited in the rejected claims.  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725